Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.II. Claims 1-20 are patentable over the cited references.
Applicant argues that claim 1 has been amended herein to further distinguish the claim from the cited references. Claim 1 has been amended to provide that the access point is configured to simultaneously output communications over the sub-band and at least one other sub-band. The cited references only teach the prior art methods of channel and station steering. However, the current claims enable a more efficient use of bandwidth by creating sub-bands that are specific to certain devices or services. According to the prior art, an access point would have to reserve an entire frequency band when communicating with a device that is configured to use the entire band. Therefore, simultaneous communications with multiple devices was not possible. Utilizing the sub-bands, the access point of claim 1 is capable of simultaneously sending communications over multiple, different sub-bands Therefore, the sub-bands identified by the claims are distinguishable from the predefined channels and frequency spectrums that are described by the prior art references. Assignee respectfully asserts that the cited references only refer to established channels and frequency spectrums over which an access point is configured to communicate. In stark contrast, the amended claims provide for a dynamic allocation of a specific bandwidth for stations, wherein the specific bandwidth allocated to a station is controlled by the width of one or more sub-bands that allocated for use by the station.  
However, the Examiner respectfully. As best understood by the Examiner, communicating over multiple channels (i.e., sub-bands) concurrently (see also previously presented claim 20), as noted in the prior art, would read on the amended claim. Furthermore, this amendment appears to be claiming multiplex communications, which is notoriously well known in the art. If the Examiner’s assertion is misplaced the Applicant is invited to specifically explain the distinction between 1) a sub-band, specified frequency and channel  as claimed 2) multiplexed communications protocols and the amended limitation as claimed(e.g., similar subject matter as previously present claim 20).
Therefore, the rejection is maintained as proper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646